Opinion issued April 18, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00958-CV
____________

LETHA MARIE SAMS, Appellant

V.

UNKNOWN, Appellee



On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2001-29010



O P I N I O N
	According to information provided by the district clerk, this is an appeal from
a judgment signed on July 31, 2001.  The notice of appeal was filed on May 31, 2001. 
The record was due on September 29, 2001.  The clerk's record has not been filed. 
The court reporter advises this Court that there is no reporter's record.

	On March 14, 2002, the Court issued an order stating as follows:
Subject to payment being made by appellant, the trial court clerk is
ordered to file the clerk's record within 30 days of the date of this
order.  If the clerk's record is not so filed, at the expiration of such 30-day period, the trial court clerk is ordered to advise this Court in writing
of the reason why the clerk's record has not been filed.  If the reason is
the failure of appellant to pay for the clerk's record, appellant is advised
that the appeal is subject to being dismissed.  See Tex. R. App. P.
37.3(b).

On December 11, 2001, the Court issued an order stating that unless
appellant paid the appellate filing fee of $125 within 15 days, the appeal
would be dismissed.  See Finley v. J.C. Pace Ltd., 4 S.W.3d 319, 321-22
(Tex. App.- Houston [1st Dist.] 1999) (order); Negrini v. Smith, Nelson
& Clement P.C., 998 S.W.2d 362, 363 (Tex. App.- Houston [1st Dist.]
1999, no pet.).  The filing fee has not been paid.  Accordingly, this
appeal is subject to being dismissed at any time.

	As of the date of this opinion, appellant has not paid the appellate filing fee of
$125.  The clerk's record has not been filed, and the trial court clerk advises that the
reason is the failure of appellant to pay for it.
	Accordingly, the appeal is dismissed for want of prosecution.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Taft and Radack.
Do not publish.  Tex. R. App. P. 47.